In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-21-00428-CV
                 ___________________________

  CORNELIUS JOE ERGONIS AND LINDA ANN ERGONIS, Appellants

                                 V.

WILLIAM THOMAS SULTZBAUGH; SHARON ELLIOTT SULTZBAUGH; EBBY
   HALLIDAY REAL ESTATE, INC.; AND KATHY GIBSON, Appellees




              On Appeal from the 362nd District Court
                      Denton County, Texas
                   Trial Court No. 19-5640-362


               Before Bassel, Womack, and Wallach, JJ.
                 Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       On January 10, 2022, we notified the parties by letter that we were concerned

that we lack jurisdiction over this appeal from the trial court’s three summary

judgments—entered on November 17, 2021, November 22, 2021, and November 30,

2021—because the judgments do not appear to be final judgments or appealable

interlocutory orders. We stated that the appeal could be dismissed for want of

jurisdiction unless any party desiring to continue the appeal filed with this court on or

before January 20, 2022, a response showing grounds for continuing the appeal.

       In response, Appellees Ebby Halliday Real Estate, Inc. and Kathy Gibson filed

a motion to dismiss the appeal for want of jurisdiction, stating that the three

summary-judgment orders did not dispose of all parties or their contractual

counterclaim. Appellants filed a response to our jurisdictional letter and Appellees’

motion to dismiss in which Appellants stated that they do not oppose dismissal of the

appeal based on the judgments not being final or otherwise appealable interlocutory

orders. 1

       After the deadline for responding to our jurisdiction letter had passed,

Appellees William and Sharon Sultzbaugh filed a reply to Appellants’ response,


       1
        Appellants requested that any dismissal opinion be “founded upon[] (i) a want
of jurisdiction arising, as it were, from judgments not being ‘final’ or otherwise
appealable interlocutory orders, and (ii) [an] acknowledgment that plenary authority
has remained throughout, undisturbed and in full force and effect, with the [t]rial
[c]ourt.” Because we are dismissing for want of jurisdiction, we decline to make any
other determinations.

                                           2
clarifying statements made in Appellants’ response and agreeing that the appeal

should be dismissed for want of jurisdiction. Appellees Ebby Halliday Real Estate,

Inc. and Kathy Gibson also filed a reply, continuing to urge dismissal for want of

jurisdiction.

       Accordingly, we grant Appellees Ebby Halliday Real Estate, Inc. and Kathy

Gibson’s motion to dismiss for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                     Per Curiam
Delivered: February 17, 2022




                                           3